At the outset, Sir, I should like to congratulate 
you run your unanimous election to the high 
office of the presidency of the thirty-seventh 
session of the General Assembly. Your wide 
experience and diplomatic talents make you 
well-suited to confront the tasks that lie ahead 
of you. I should like also to congratulate your 
predecessor, Mr. Kittani of Iraq, for the 
efficient and dedicated manner in which he 
handled the affairs of the last session of the 
General Assembly. We wish him well in his future 
pursuits and hope that the international 
community will continue to benefit from his wise 
and able guidance.
A host of critical issues continue to preoccupy 
the international community. Because of various 
factors, several of which the Secretary-General 
dealt with in his report on the work of the 
Organization, the United Nations system, 
particularly the Security Council, was not always 
able to deal effectively with many such issues. 
For quite some time now many have felt the 
increasing inadequacy of the United Nations 
meaningfully to promote and maintain peace and 
security—the very objectives for which the United 
Nations itself was established. Hence, there is a 
very clear necessity to take steps to make the 
United Nations system more effective in dealing 
with international peace and security. It is 
important for the permanent members of the 
Security Council to take the leading role in 
bringing about the required changes. They must 
place on a higher footing the larger interests of 
mankind as a whole. My delegation hopes that 
those countries will come forward and bear the 
responsibilities that they have agreed to 
shoulder.
The news media worldwide, as well as most of the 
speakers who have preceded me here, have referred 
in glowing terms to the report of the Secretary- 
General on the work of the Organization. We 
appreciate the frank approach taken by the 
Secretary-General. We are of the view that the 
proposals put forward by him should be given 
immediate and priority consideration. We 
accordingly welcome the proposal made by Sierra 
Leone for the inclusion in the agenda of an 
additional item on the issue of collective 
security.
539
At this juncture, I should like also to take the 
opportunity warmly to congratulate the Secretary- 
General for the very admirable manner in which he 
has exercised his functions regarding the affairs 
of the
Organization despite serious constraints. During 
the course of the year he has dealt with some 
very difficult situations in a manner befitting 
his position and the powers vested in him. In 
moments of crisis he has displayed rare skill and 
diplomatic talent. My delegation, which has 
always had full confidence in him, now wishes him 
all success during his term at the helm of the 
Organization.
Many issues that confront us at this session have 
been on the General Assembly agenda since the 
inception of the Organization. In many such cases 
solutions continue to evade us. One issue is the 
crisis in the Middle East. The holocaust that has 
been visited upon Lebanon in recent months has 
appalled and shocked the consciences ox all. The 
massacre of Palestinian refugees in Beirut was 
indiscriminate and merciless. Those who 
perpetrated this crime must be counted among the 
lowest ranks of criminals. We support a thorough 
investigation to expose the true nature of this 
ghastly deed.
My delegation was equally appalled at the heavy 
bombing of Beirut by Israel in order to 
annihilate the Palestine Liberation Organization. 
This action on the part of Israel caused the loss 
of countless civilian lives and the destruction 
of much valuable property. Israel cannot continue 
to resort to such use of force to settle disputes 
with its neighbors. Nor will Israel and its 
neighbors be able to achieve lasting and 
worthwhile peace in the absence of dialogue and 
negotiations. It is also the belief of my 
delegation that the crux of the problem in the 
Middle East is the question of Palestine. Israel 
and others cannot afford to ignore the legitimate 
and genuine cause of the people of Palestine. My 
delegation therefore Ally supports the plea of 
the overwhelming majority of the United Nations 
membership, a plea that has resounded countless 
times in this Hall, for the self- determination 
of the people of Palestine. In order to achieve 
this goal Israel will have to withdraw its forces 
and its settlers from all territories occupied 
since the 1967 war.
Another war that has levied a heavy toll of life 
and property over the last two years is the one 
between the Islamic Republic of Iran and Iraq. 
The appeals and the diplomatic efforts of the 
United Nations, the non-aligned movement and the 
Islamic group of countries have so far failed to 
bring this war of attrition to an end. This is an 
absolutely needless conflict, and the countries 
involved must, in their own interests, bring the 
war to a quick halt.
A/37/PV.29
The Charter very explicitly calls upon all 
Members not to resort to the use of force in the 
settlement of disputes. However, during the 
course of the last few years several nations have 
attempted to settle their disputes by using 
force. Whether their cause is right or otherwise, 
the use of force in the settlement on disputes 
cannot be justified. The international community 
should not permit anyone to gain through the use 
of force. Otherwise the safety and well-being of 
smaller and weaker nations will be constantly 
threatened. For instance, in South-West and 
South-East Asia, military might has been used to 
intervene in the internal affairs of weaker 
nations. On grounds of principle, we cannot 
endorse the presence of foreign troops in the 
countries of these regions. Such troops must be 
withdrawn and the sovereign, independent and 
truly non-aligned status of the countries 
concerned restored.
My delegation had hoped to see a sovereign 
independent Namibia by now. However, in spite of 
numerous resolutions of the United Nations, South 
Africa continues to occupy this international 
Territory. My delegation now hopes that the 
Western contact group will soon be able to 
conclude negotiations and ensure Namibia's 
independence within the framework of Security 
Council resolution 435 (1978).
In South Africa itself, the despicable practice 
of apartheid, condemned by every nation in the 
world, still persists. The rights of the majority 
have been denied. The authorities in Pretoria 
must soon realize their folly and right the 
wrongs being done.
IL My delegation joins those who have expressed 
disappointment with the outcome of the second 
special session on disarmament. The consistent 
and high- pitched expression of fear of the 
dangers of the arms race, the tremendous 
diversion of resources and the massive rallies 
that we have witnessed have failed to move the 
leaders of the major countries of the world, 
particularly the two super-Powers.
Despite the serious obstacles that exist, we 
cannot and must not lose hope in our attempts to 
achieve general and complete disarmament. There 
must be a rethinking on the part of those 
countries that have held back project in this 
repaid. A way to maintain peace and security on 
this planet of ours, instead of threatening its 
destruction, must be found and established.
The outcome of nine years of negotiations on the 
law of the sea was a laudable achievement of the 
United Nations. It was also a step towards the 
setting up of the new international economic 
order. Many potential disputes will now be 
prevented because of the provisions contained in 
the United Nations Convention on the Law of the 
Sea. It is true that not all countries were able 
to ensure the full coverage of their each and 
every interest. The landlocked countries, for 
instance, have had to be satisfied with very 
little, to put it bluntly. They have withheld 
many reservations in the larger interest. In view 
of this, it was disheartening that a few 
countries which, in fact, had gained 
substantially, did not see fit to permit the 
Convention to be approved by consensus.
Earlier speakers have all pointed to the dire 
situation of the international economy. The worst 
consequences of this state of affairs continue to 
be shouldered by the non-oil-exporting developing 
countries. Millions upon millions in the 
developing countries of Asia, Africa and Latin 
America live in practically total deprivation. 
Though efforts have been made to tackle this 
problem, they have simply been too little or too 
late, though well intentioned. What is required 
to deal effectively with such a situation is an 
increased flow of resources to these 
underdeveloped areas and a restructuring of the 
international economic system. We therefore 
continue to stress that the present economic 
order is unfair, unjust and incapable of treating 
the difficulties that confront it. The longer we 
delay the launching of the global negotiations 
and the establishment of the new international 
economic order, the longer it will take to 
achieve our goals. My delegation urges those 
developed countries which have so far failed to 
endorse the launching of the global negotiations 
to do so without further delay.
My delegation attaches considerable importance to 
every facet of international economic 
co-operation. The developing countries, and 
especially the 31 least developed among them, 
require a steady input of financial and technical 
resources to enable them to create the necessary 
basis for sustained social and economic 
advancement. Without such sustained and 
predictable resource flows the least developed 
countries will not be able to overcome the 
structural imbalances, lack of basic 
infrastructure and the poverty that presently 
characterize their economies. The resources given 
thus far to the least developed countries, 
through both multilateral and bilateral sources, 
though inadequate, have had a beneficial impact 
on their economies. A detailed analysis of the 
conditions in these countries and their 
requirements for assistance was taken up at the 
United Nations Conference on the Least Developed 
Countries, held in Paris in 1981. Serious efforts 
are now under way to implement the Substantial 
New Programme of Action that emerged at the 
Conference. UNDP, UNCTAD and the World Bank have 
moved, in close co-operation with the least 
developed countries, to arrange the aid 
consultative group meetings between potential 
donor countries and recipient countries. My 
delegation would like to urge all donors, and 
particularly the developed countries, to come 
forth and increase their assistance in keeping 
with the decisions of the Paris Conference.
In this context, we were heartened by the 
statements of several countries, including the 
one delivered on behalf of the European Economic 
Community by the Foreign Minister of Denmark at 
the 8th meeting of the Assembly. Those assurances 
and the actions being taken will keep up the 
momentum generated in Paris towards implementing 
the Substantial New Programme of Action.
In spite of those developments, my delegation has 
nevertheless been perturbed by the serious 
decline in real terms in multilateral assistance 
in general. As members of the UNDP Governing 
Council, we have particularly observed the 
serious lack of resources that will confront UNDP 
in the Third Indicative Planning Figures Cycle. 
Many least developed countries have come to rely 
to a major extent on UNDP, UNICEF and other 
similar assistance for undertaking projects and 
programmes crucial to their socioeconomic 
development. A deterioration in this type of 
assistance would definitely jeopardize their 
plans and programmes. We therefore once again 
call upon the international community, and 
particularly the developed countries, to 
reinvigorate their assistance through UNDP and 
other multilateral agencies. The developing 
countries are now very aware of the benefits of 
economic and technical co-operation among 
themselves. The basis for such co-operation has 
been clearly laid down in the Caracas Programme 
of Action which was finalized in 1981, and in the 
programmes outlined by the non-aligned movement.
In our region of South Asia, seven countries 
—Bangladesh, India, Maldives, Nepal, Pakistan, 
Sri Lanka and my own, Bhutan—are in the process 
of gradually but steadily laying the foundations 
for enhancing socio-economic co-operation. The 
initial encounters among these countries have 
revealed that without co-operation many important 
and crucial problems of the region cannot 
adequately be dealt with. Co-operation is 
required urgently to improve the region's 
transport, communications and other infra- 
structural facilities. Health, population, the 
environment and agriculture are other areas in 
which the region could profit from increased 
co-operation. The countries of South Asia, which 
had either been cut off from or which have been 
averse to each other because of colonial and 
other historical factors also need to understand 
each other's cultural and religious heritage. 
They must also respect and recognize each other's 
genuine and legitimate aspirations as sovereign 
members in joint pursuit of furthering the 
well-being of their peoples. The fact that all 
the countries that have joined the South Asian 
forum are members of the United Nations, the 
non-aligned movement and the Group of 77 creates 
a common ground among them to come together. 
Bhutan attaches considerable importance to this 
emerging venture of co-operation in South Asia 
and we are confident that the other countries in 
this venture will do all in their power to make 
it a success and to put South Asia on a new path 
of peace, prosperity and progress.
In conclusion, I should like to reaffirm the 
strong commitment of the Kingdom of Bhutan to the 
principles and purposes of the Charter. We must 
take all action necessary to strengthen the 
Organization, which is universal in character and 
holds the only hope of mankind for peace and 
prosperity.
